DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A (figs. 1A-1C, 7, 8, 9), claims 15-18, 23, and 27-29 in the reply filed on 15 November 2021 is acknowledged.  
Claims 1, 4-14, 19-22, and 24-26 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2021.
Please note Claim 1 is not generic because it does not read on the elected species A (figs. 1A-1C, 7-9) because the figures of species A do not show a first material having a first elastic modulus, and a second material having a second elastic modulus, wherein the second material is more elastic than the first material, wherein the first material is arranged as a frame extending between the bonding surface and the orthodontic appliance engagement surface, further wherein the second material is at least partially between a bonding surface portion of the frame and an orthodontic appliance engagement surface portion of the frame. Claims 1, 8-9, and 12-14 are withdrawn due to being directed to an unelected species.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 208, 500, 515, 609, 707.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Specification
The abstract of the disclosure is objected to because “herein” on line 3 is legal phraseology.  Correction is required.  See MPEP § 608.01(b). 
The disclosure is objected to because of the following informalities:  
Para. 0005: “may be benefit” is grammatically incorrect and “releasbly” is misspelled. The following corrections are suggested: “may benefit” and “releasably”. 
Para. 0016: “may be fabricated by can be made by milling” is grammatically incorrect. The following corrections are suggested: “may be fabricated by milling” or “can be made by milling”.
Para. 0018: “wherein the frame extend from the bonding surface” is grammatically incorrect. The following correction is suggested: “extend” should be “extends”.
Para. 0019: “the anchoring attachment body comprises is material that is transparent” is grammatically incorrect. The following correction is suggested: “is” should be “a”.
Para. 0053: “as well as systems include any of these orthodontic attachment devices” is grammatically incorrect. The following correction is suggested: “include” should be “including”. 
Para. 0055: “the attachment body be any appropriate shape” is grammatically incorrect. The following correction is suggested: “be” should be “may be”.
Para. 0075: “three or more (e.g. three, four, etc.) projection” is grammatically incorrect. The following correction is suggested: “projection” should be “projections”. 
Para. 0078: “attachment devices are configured to be worn for or more phase of a multi-phase treatment plan” is grammatically incorrect. The following correction is suggested: “worn for or more phase” should be “worn for one or more phases”.
Para. 0085: “particular” is grammatically incorrect. The following correction is suggested: “particular” should be “particularly”.
Para. 0088: “Any of these devices may be fabricated by any appropriate manner, including gin particular and additive method (e.g., 3D printing) and/or by milling, e.g., milling an attachment from a blank” is grammatically incorrect. The following correction is suggested: “gin particular and additive method” should be “in particular an additive method”.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code: “invisalign.com” in para. 0089.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo et al (U.S. 8,562,337 B2). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 

    PNG
    media_image1.png
    655
    624
    media_image1.png
    Greyscale

In regards to claim 15, Kuo et al. teaches:



    PNG
    media_image2.png
    501
    632
    media_image2.png
    Greyscale

In regards to claim 17, Kuo et al. teaches:
wherein at least a portion of the bonding surface is formed by the frame (bonding surface in annotated fig. 8B, figs. 8C, 8D; Col. 17 lines 10-41)

In regards to claim 18, Kuo et al. teaches:
wherein at least a portion of the orthodontic appliance engagement surface (375) is formed by the frame (frame in annotated fig. 4E) (fig. 4C, region A in annotated fig. 4E; col. 13 lines 12-67)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. in view of Bach (WO 2015/131015 A1).
In regards to claim 16, Kuo et al. discloses the invention substantially as claimed. Kuo et al. fails to teach wherein the anchoring attachment body further comprises a second material at least partially around the frame, wherein the second material has a second elastic modulus and is more elastic than the first material
However, Bach teaches wherein the anchoring attachment body (100 in fig. 1) further comprises a second material (neck 130 in fig. 1, 530 in figs. 5A-5B, 730 in figs. 7A-C) at least partially around the frame, wherein the second material has a second elastic modulus and is more elastic than the first material (figs. 5A-5B, 7A-C;  para. 0014-005, 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al. to incorporate the teachings of Bach and provide wherein the anchoring attachment body further comprises a second material at least partially around the frame, wherein the second material has a second elastic modulus and is more elastic than the first material. Doing so would allow the anchoring attachment body to absorb and store elastic energy and release that energy as a force over time, so the attachment body would be able to apply forces to a rigid aligner or act more efficiently with a flexible aligner (para. 0046-0047). 

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being obvious over Kuo et al. in view of Phan et al. (U.S. 7,059,850 B1).
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
In regards to claim 23, Kuo et al. fails to teach wherein the anchoring attachment body comprises a material configured to match the translucency/transparency and/or color of the patient's teeth.
However, Phan et al. teaches wherein the anchoring attachment body comprises a material configured to match the translucency/transparency and/or color of the patient's teeth. (col. 4 lines 9-11). The teachings of Phan et al. fall into the category of color.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al. to incorporate the teachings of Phan et al. and provide wherein the anchoring attachment body comprises a material configured to match the translucency/transparency and/or color of the patient's teeth. Doing so would allow the device to blend in more with the patient's teeth to minimize visibility (col. 4 lines 9-11) 
In regards to claim 29, Kuo et al. fails to teach further comprising a second orthodontic appliance engagement surface.
However, Phan et al. teaches further comprising a second orthodontic appliance engagement surface. (fig. 9K). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al. to incorporate the teachings of Phan et al. and provide further comprising a second orthodontic appliance engagement surface. Doing so would allow the aligner to apply a different direction of force to the teeth with the second orthodontic appliance engagement surface compared to the first one.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Krishnan et al. (GB 2,519,139 A).
In regards to claim 27, Kuo et al. discloses the invention substantially as claimed. Kuo et al. fails to teach wherein the orthodontic appliance engagement region comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance. 
However, Krishnan et al. teaches wherein the orthodontic appliance engagement region (17) comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance (1, 5; p. 10 line 31- p. 11 line 2). The teachings of Krishnan et al. fall into the category of a lip.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliance anchoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al. to incorporate the teachings of Krishnan et al. and provide wherein the orthodontic appliance engagement region comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance. Doing so would allow the device to direct tooth movement forces.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al in view of Brehm et al. (U.S. 6,053,729 A).
In regards to claim 28, Kuo et al. discloses the invention substantially as claimed. Kuo et al. fails to teach further comprising a supplemental orthodontic appliance engagement region on the anchoring attachment body, configured to engage a supplemental orthodontic appliance.
However, Brehm et al. teaches further comprising a supplemental orthodontic appliance engagement region (50) on the anchoring attachment body, configured to engage a supplemental orthodontic appliance. (figs. 2, 3; col. 3 lines 32-56).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliance anchoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al. to incorporate the teachings of Brehm et al. and provide further comprising a supplemental orthodontic appliance engagement region on the anchoring attachment body, configured to engage a supplemental orthodontic appliance. Doing so would allow the device to apply additional tooth movement forces from the supplemental appliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) Flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772